

	

		II

		109th CONGRESS

		1st Session

		S. 87 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To recognize the organization known as the National

		  Academies of Practice.

	

	

		1.Short titleThis Act may be cited as the

			 National Academies of Practice

			 Recognition Act of 2005.

		2.CharterThe National Academies of Practice organized

			 and incorporated under the laws of the District of Columbia, is hereby

			 recognized as such and is granted a Federal charter.

		3.Corporate

			 powersThe National Academies

			 of Practice (referred to in this Act as the corporation) shall

			 have only those powers granted to it through its bylaws and articles of

			 incorporation filed in the State in which it is incorporated and subject to the

			 laws of such State.

		4.Objectives and

			 purposes of the corporationThe objectives and purposes for which the

			 corporation is organized shall be provided for in the articles of incorporation

			 and shall include the following:

			(1)Honoring persons

			 who have made significant contributions to the practice of applied dentistry,

			 medicine, nursing, optometry, osteopathy, pharmacy, podiatry, psychology,

			 social work, veterinary medicine, and other health care professions.

			(2)Improving the

			 effectiveness of such professions by disseminating information about new

			 techniques and procedures, promoting interdisciplinary practices, and

			 stimulating multidisciplinary exchange of scientific and professional

			 information.

			(3)Upon request,

			 advising the President, the members of the President's Cabinet, Congress,

			 Federal agencies, and other relevant groups about practitioner issues in health

			 care and health care policy, from a multidisciplinary perspective.

			5.Service of

			 processWith respect to

			 service of process, the corporation shall comply with the laws of the State in

			 which it is incorporated and those States in which it carries on its activities

			 in furtherance of its corporate purposes.

		6.MembershipEligibility for membership in the

			 corporation and the rights and privileges of members shall be as provided in

			 the bylaws of the corporation.

		7.Board of

			 directors; composition; responsibilitiesThe composition and the responsibilities of

			 the board of directors of the corporation shall be as provided in the articles

			 of incorporation of the corporation and in conformity with the laws of the

			 State in which it is incorporated.

		8.Officers of the

			 corporationThe officers of

			 the corporation and the election of such officers shall be as provided in the

			 articles of incorporation of the corporation and in conformity with the laws of

			 the State in which it is incorporated.

		9.Restrictions

			(a)Use of income

			 and assetsNo part of the income or assets of the corporation

			 shall inure to any member, officer, or director of the corporation or be

			 distributed to any such person during the life of the charter under this Act.

			 Nothing in this subsection shall be construed to prevent the payment of

			 reasonable compensation to the officers of the corporation or reimbursement for

			 actual necessary expenses in amounts approved by the board of directors.

			(b)LoansThe

			 corporation shall not make any loan to any officer, director, or employee of

			 the corporation.

			(c)Political

			 activityThe corporation, any officer, or any director of the

			 corporation, acting as such officer or director, shall not contribute to,

			 support, or otherwise participate in any political activity or in any manner

			 attempt to influence legislation.

			(d)Issuance of

			 stock and payment of dividendsThe corporation shall have no

			 power to issue any shares of stock nor to declare or pay any dividends.

			(e)Claims of

			 Federal approvalThe corporation shall not claim congressional

			 approval or Federal Government authority for any of its activities.

			(f)Federal

			 advisory activitiesWhile providing advice to Federal agencies,

			 the corporation shall be subject to the Federal Advisory Committee Act (5

			 U.S.C. Appendix; 86 stat. 700).

			10.LiabilityThe corporation shall be liable for the acts

			 of its officers and agents when acting within the scope of their

			 authority.

		11.Maintenance and

			 inspection of books and records

			(a)Books and

			 records of accountThe corporation shall keep correct and

			 complete books and records of account and shall keep minutes of any proceeding

			 of the corporation involving any of its members, the board of directors, or any

			 committee having authority under the board of directors.

			(b)Names and

			 addresses of membersThe corporation shall keep at its principal

			 office a record of the names and addresses of all members having the right to

			 vote in any proceeding of the corporation.

			(c)Right to

			 inspect books and recordsAll books and records of the

			 corporation may be inspected by any member having the right to vote, or by any

			 agent or attorney of such member, for any proper purpose, at any reasonable

			 time.

			(d)Application of

			 State lawNothing in this section shall be construed to

			 contravene any applicable State law.

			12.Annual

			 reportThe corporation shall

			 report annually to the Congress concerning the activities of the corporation

			 during the preceding fiscal year. The report shall not be printed as a public

			 document.

		13.Reservation of

			 right to amend or repeal charterThe right to alter, amend, or repeal this

			 Act is expressly reserved to Congress.

		14.DefinitionIn this Act, the term State

			 includes the District of Columbia, the Commonwealth of Puerto Rico, and the

			 territories and possessions of the United States.

		15.Tax-exempt

			 statusThe corporation shall

			 maintain its status as an organization exempt from taxation as provided in the

			 Internal Revenue Code of 1986 or any corresponding similar provision.

		16.TerminationIf the corporation fails to comply with any

			 of the restrictions or provisions of this Act the charter granted by this Act

			 shall terminate.

		

